Citation Nr: 1033428	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  06-28 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from May 1965 to October 1965 
and from May 1968 to October 1969.  The Veteran also served with 
a reserve component from October 1969 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  In August 2006, the Veteran requested a travel board 
hearing.  However, this request was withdrawn in July 2007.  In 
October 2009, the Board remanded the issue for further 
development.


FINDING OF FACT

The preponderance of the competent and credible evidence is 
against a finding that the Veteran's current bilateral hearing 
loss disability is related to service.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by active service nor may sensorineural hearing loss 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1154, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it is 
incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty 
to notify the claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., existence of a current 
disability, the degree of disability, and the effective date of 
any disability benefits.  The appellant must also be notified of 
what specific evidence he is to provide and what evidence VA will 
attempt to obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A. 

Initially, the Board finds that there is no issue as to providing 
an appropriate application form or completeness of the 
application.  

Next, the Board finds that a letter dated in March 2004, prior to 
the October 2004 rating decision, along with letters dated in 
February 2005, July 2006, September 2006, December 2007, and 
January 2010 provided the Veteran with notice that fulfills the 
provisions of 38 U.S.C.A. § 5103(a) including notice of the laws 
and regulations governing disability ratings and effective dates 
as required by the United States Court of Appeals for Veterans 
Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
To the extent that the above letters did not provide the Veteran 
with adequate Dingess notice prior to the initial adjudication of 
his claim, the Board finds that providing him with this notice 
followed by a readjudication of the claim in the April 2010 
supplemental statement of the case "cures" any timing problem 
associated with inadequate notice or the lack of notice prior to 
an initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  
Furthermore, even if the above letters did not provided adequate 
38 U.S.C.A. § 5103(a) notice, the Board finds that this notice 
problem does not constitute prejudicial error in this case 
because the record reflects that a reasonable person could be 
expected to understand what was needed to substantiate the claim 
after reading the above letters as well as the rating decision, 
the statement of the case, and the supplemental statements of the 
case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all 
available and identified pertinent in-service and post-service 
evidence including the Veteran's service treatment records, 
available reserve component personnel records, and post-service 
treatment records from the Louisville VA Medical Center, Dr. Tim 
Brown, and PHS.  

As to the Veteran's reserve component medical records, the Board 
finds that while these records are not found in the claim's file 
that the RO's post-remand development satisfied the Board's 
October 2009 remand instructions.  See Dyment v. West, 
13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 
(2008).  The Board has reached this conclusion because a review 
of the post-remand record shows that the RO, in January 2010, 
contact the reserve component and requested these records; later 
in January 2010, the reserve component forwarded to the RO all of 
its available records which consisted of some personnel records 
and notified the RO that his treatment records had been retired 
to the National Personnel Records Center (NPRC); and in February 
2010 NPRC notified the RO that they did have any reserve 
component medical records of the claimant.  And, in March 2010 
the RO prepared a memorandum of unavailability regarding these 
records.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  
Therefore, because all efforts to obtain these records have been 
unsuccessful and because in March 2010 the RO notified the 
Veteran that these records were not available, the Board finds 
that VA adjudication of the current claim may go forward without 
these records.

In this regard, where, as here, "service medical records are 
presumed destroyed, . . . the Board's obligation to explain its 
findings and conclusions and to consider carefully the benefit-
of-the-doubt is heightened."  O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  The cases, however, do not 
establish a heightened "benefit of the doubt," but rather only 
a heightened duty of the Board to consider the applicability of 
the benefit of the doubt, to assist the claimant in developing 
the claim, and to explain its decision when the veteran's medical 
records have been destroyed.  The case law does not lower the 
legal standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and discuss 
in its decision all of the evidence that may be favorable to the 
appellant.  Russo v. Brown, 9 Vet. App. 46 (1996). 

The record also shows that the Veteran was afforded a VA 
examination in September 2006 which is adequate to adjudicate the 
claim because, after a review of the record on appeal and 
examinations of the claimant, the examiner provided a medical 
opinion as to the origins or etiology of the claimant's bilateral 
hearing loss which opinion was based on citation to relevant 
evidence found in the claim's file.  See 38 U.S.C.A. § 5103A(d); 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

In summary, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 
38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claim

The Veteran contends that he has bilateral hearing loss due to 
his military service including his combat in the Republic of 
Vietnam and his exposure to artillery fire while serving with an 
artillery battery in the Republic of Vietnam.  It is also 
requested that the Veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Additionally, 
service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
active duty for training, or injury incurred or aggravated while 
performing inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 
1110, 1131 (West 2002).  

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  In addition, service connection may also be granted 
on the basis of a post-service initial diagnosis of a disease, 
where the physician relates the current condition to the period 
of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated 
disorders, including sensorineural hearing loss, will be presumed 
to have been incurred in service if it was manifested to a 
compensable degree within the first year following separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.  

With hearing loss claims, VA may only find hearing loss to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores are less than 94 
percent.  38 C.F.R. § 3.385.

Additionally, the law also provides that, in the case of any 
veteran who engaged in combat with the enemy, the Secretary shall 
accept as sufficient proof of service connection of any disease 
or injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service incurrence 
or aggravation of such injury or disease, if consistent with the 
circumstances, condition, or hardships of such service, 
notwithstanding the fact that there is no official record of such 
incurrence or aggravation in such service and, to that end, shall 
resolve every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

As to service incurrence under 38 C.F.R. § 3.303(a), the 
Veteran's DD 215 shows that he received the Bronze Star Medal 
with "V" device.  Therefore, the Board finds that the Veteran 
is a combat Veteran as defined by 38 U.S.C.A. § 1154(b).  
Moreover, the Board finds that the Veteran's claims regarding 
exposure to artillery fire while serving in combat while in the 
Republic of Vietnam are consistent with the circumstances, 
condition, and/or hardships of his second period of active duty.  
Id.  Furthermore, the Board finds that the Veteran is both 
competent and credible to report on the fact that he was exposed 
to loud noise from small arms and/or artillery fire during his 
first period of active duty and while serving with a reserve 
component.  See Davidson, supra; Buchanan, supra; Jandreau, 
supra; Charles, supra.  Therefore, the Board will concede that he 
had acoustic trauma while on active duty.  

However, service treatment records, including the Veteran's 
September 1965 separation examination from his first period of 
active duty, April 1968 entry examination from his second period 
of active duty, and his October 1969 separation examination from 
his second period of active duty do not document complaints, 
diagnoses, or treatment for hearing loss in either ear during 
this service but in fact establish that his hearing was within 
normal limits during active duty.  Moreover, as reported above, 
the Veteran's reserve component medical records are not available 
and therefore they cannot document complaints, diagnoses, or 
treatment for hearing loss in either ear.  Furthermore, the Board 
finds the service treatment records, which are negative for 
complaints, diagnoses, or treatment for hearing loss in either 
ear while on active duty more credible than the Veteran's claims 
that he had problems with hearing loss during this service.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for many 
years after service); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  Accordingly, entitlement to 
service connection for bilateral hearing loss based on in-service 
incurrence must be denied despite the fact that the Veteran was 
exposed to acoustic trauma while in combat in the Republic of 
Vietnam during his second period of active duty.  38 U.S.C.A. 
§§ 1110, 1154; 38 C.F.R. § 3.303(a). 

As to the presumption found at 38 C.F.R. §§ 3.307, 3.309, the 
Board notes that there is no evidence in the record of the 
Veteran having compensable sensorineural hearing loss within one 
year of his separation from either of his periods of active duty.  
Accordingly, entitlement to service connection for bilateral 
hearing loss based on a presumptive basis must be denied. 
 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309.

As to post-service continuity of symptomatology under 38 C.F.R. 
§ 3.303(b), the Board finds that the length of time between the 
Veteran's separation from either of his periods of active duty 
and first seen complaining of hearing loss in 2000 to be 
compelling evidence against finding continuity.  Put another way, 
the over 30 year gap between the Veteran's discharge from his 
second period of active duty and the first evidence of the 
claimed disorder weighs heavily against his claim.  See Maxson, 
supra; Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding 
that VA did not err in denying service connection when the 
Veteran failed to provide evidence which demonstrated continuity 
of symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his low 
back condition); Shaw v. Principi, 3 Vet. App. 365 (1992) (a 
Veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim).

In this regard, the Board acknowledges, as it did above, that the 
Veteran is competent to give evidence about what he sees and 
feels; for example, the claimant is competent to report that he 
had problems hearing conversational speech since service.  See 
Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, 
supra.  The Board also acknowledges that the Veteran's 
representative is competent to give evidence about what he sees.  
However, upon review of the claim's folder, the Board finds that 
the Veteran's and his representative's assertions that the 
claimant has had his current hearing loss disability since 
service are not credible.  In this regard, the Veteran and his 
representative's claims are contrary to what is found in the in-
service records including the October 1969 separation examination 
and the post-service medical records.  In these circumstances, 
the Board gives more credence and weight to the medical evidence 
of record, which is negative for complaints, diagnoses, or 
treatment for the claimed disorder for over three decades 
following his separation from his second period of active duty, 
than the Veteran's and his representative's claims.  Therefore, 
entitlement to service connection for bilateral hearing loss 
based on post-service continuity of symptomatology must be 
denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of 
the disability after service under 38 C.F.R. § 3.303(d), the 
Board notes that the record is negative for a medical opinion 
finding a causal association or link between the Veteran's 
bilateral hearing loss and an established injury, disease, or 
event of service origin.  See 8 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires finding a relationship 
between a current disability and events in service or an injury 
or disease incurred therein).  In fact, the September 2006 VA 
examiner, after a review of the entire record on appeal and an 
examination of the claimant, opined that it was not likely that 
the Veteran's hearing loss was due to his military service 
because his hearing was at normal levels at the time of his 
October 1969 separation examination.  This opinion is not 
contradicted by any other medical opinion of record.  See Colvin 
v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only consider 
independent medical evidence to support its findings and is not 
permitted to base decisions on its own unsubstantiated medical 
conclusions). 

As to the Veteran's and his representative's assertions that the 
claimant's bilateral hearing loss was caused by his military 
service, including his in-service noise exposure while in combat 
in the Republic of Vietnam, the Board finds that this condition 
may not be diagnosed by its unique and readily identifiable 
features because special equipment and testing is required to 
diagnose hearing loss as defined by 38 C.F.R. § 3.385 and 
therefore the presence of the disorder is a determination 
"medical in nature" and not capable of lay observation.  See 
Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, 
supra.  Therefore, since laypersons are not capable of opining on 
matters requiring medical knowledge, the Board finds that their 
opinions that bilateral hearing loss was caused by service are 
not credible.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 
Vet. App. 124, 127 (1998).  The Board also finds more credible 
the opinion by the medical expert at the September 2006 VA 
examination that his bilateral hearing loss was not caused by his 
military service than these lay claims.  See Black v. Brown, 10 
Vet. App. 297, 284 (1997) (in evaluating the probative value of 
medical statements, the Board looks at factors such as the 
individual knowledge and skill in analyzing the medical data).

Based on the discussion above, the Board also finds that service 
connection for bilateral hearing loss is not warranted based on 
the initial documentation of the disability after service because 
the weight of the competent and credible evidence is against 
finding a causal association or link between the post-service 
disorder and an established injury, disease, or event of service 
origin.  See 8 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau, 
supra.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claim of service connection for bilateral 
hearing loss despite the fact that the Veteran served in combat 
in the Republic of Vietnam.  See 38 U.S.C.A. §§ 1110, 1154(b); 
38 C.F.R. § 3.303.  

In reaching the above conclusions, the Board also considered the 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, 
as the preponderance of the 


evidence is against the claim, the doctrine is not for 
application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a bilateral hearing loss disability is 
denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


